 
 
IV 
111th CONGRESS
1st Session
H. RES. 881 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2009 
Mr. Hensarling submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing the citizens of Wills Point for commemorating 100th anniversary of President William Taft’s 1909 campaign stop and preserving the city’s history for future generations of Texans. 
 
 
Whereas Wills Point, Texas, located in historic Van Zandt County, whose village proper was formed by and named for William Wills; 
Whereas the Texas and Pacific Railroad, upon completion in 1873, attracted businesses from nearby communities to relocate to Wills Point; 
Whereas Wills Point became the first Van Zandt County community to incorporate in 1884, making 2009 the 125th anniversary of its incorporation; 
Whereas 100 years ago, President William H. Taft traveled by train across East Texas and made a whistle stop in Wills Point; and 
Whereas the City of Wills Point will hold a special re-enactment and celebration of the 100th anniversary of President Taft’s 1909 visit on October 31, 2009: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the citizens of Wills Point for commemorating 100th anniversary of President William Taft’s 1909 campaign stop and preserving the city’s history for future generations of Texans; 
(2)acknowledges the tireless work and dedication of Mayor Scott McGriff and City Manager Jim Stephens for making this celebration a success; and 
(3)recognizes Wills Point city council members, officials, and historians who have worked to support this memorable occasion. 
 
